— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered March 27, 2001, convicting him of assault in the second degree, assault in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The majority of the defendant’s contentions regarding the prosecutor’s improper questions and comments pertaining to his right to remain silent are unpreserved for appellate review, since they were not objected to at the trial or were objected to on different grounds than those he argues on appeal (see CPL 470.05 [2]; People v Turriago, 90 NY2d 77, 83-84 [1997]; People v Fabricio, 307 AD2d 882 [2003]). In any event, in light of the overwhelming evidence of the defendant’s guilt, the errors were “harmless beyond a reasonable doubt” (People v Hichez, 240 AD2d 678, 679 [1997]).
The majority of the defendant’s challenges to the prosecutor’s remarks on summation are unpreserved for appellate review (see People v Campbell, 271 AD2d 693 [2000]; People v Lamour, 203 AD2d 388 [1994]). In any event, they were proper responses to arguments made by the defense counsel during summation and were fair comment on the evidence (see People v Campbell, supra; People v Lamour, supra). Ritter, J.P., S. Miller, Adams and Cozier, JJ., concur.